Citation Nr: 1222900	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-31 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He died in November 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Houston, Texas. 

In May 2011, the appellant testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

When this matter was previously before the Board in July 2011, it was remanded for additional development.  The matter has since returned to the Board for further appellate action.

A review of the Virtual VA electronic claims file reveals no additional pertinent records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as respiratory arrest due to or as a likely consequence of prostate cancer.  No significant conditions contributing to death but not resulting in the underlying cause were listed.

2.  At the time of the Veteran's death in November 2004, service connection was in effect for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), shrapnel wounds of the right calf, muscle group XI (rated as 20 percent disabling), bilateral hearing loss (rated as 20 percent disabling), cold injury residuals of the right lower extremity (rated as 20 percent disabling), bilateral tinnitus (rated as 10 percent disabling), and appendectomy scar (rated as noncompensable); a total disability rating based upon individual unemployability (TDIU) had been in effect since April 17, 2002.  

3.  Prostate cancer or respiratory disability was not present in service or for many years thereafter, and the only competent medical opinion to address the question of whether the Veteran's service-connected disorders caused or contributed to his death does not support the claim.

4.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim for Disability and Indemnity Compensation (DIC) benefits for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the appellant with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of her claim as well as Hupp-compliant notice, by letters mailed in July 2009 and August 2011.

After issuance of the August 2011 letter, and opportunity for the appellant to respond, the April 2012 Supplemental Statement of the Case reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection for the cause of the Veteran's death.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the report of a September 2011 VA opinion as to the cause of the Veteran's death.  Also of record and considered in connection with the claim is a transcript of the appellant's May 2011 Board hearing, as are various written statements provided by the appellant.  The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.  

The record reflects that the Board remanded the appellant's claim, in part, to obtain private medical records, VA outpatient treatment records, and Social Security Administration (SSA) records.  However, an August 2011 letter from SSA indicates that there are no records pertaining to the Veteran available.  In addition, the Bay Pines, Florida VA Medical Center indicated that they did not have any of the Veteran's medical records.  Further, the additional VA treatment records identified in the remand from the Houston, Texas VAMC were associated with the claims file.    As for private medical records, the appellant indicated that she had no additional records and she did not submit authorization for VA to attempt to obtain any outstanding private medical records.  The RO was also directed to provide a VA opinion, which has noted above, was done in September 2011.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, the appellant's lay assertions, and provides sufficient detail to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

As reflected on the death certificate, the Veteran died in November 2004 due to respiratory arrest due to or as a likely consequence of prostate cancer.  It is indicated that the onset of prostate cancer was less than two years prior to death, and the onset respiratory arrest was seconds prior to death.  No significant conditions contributing to death but not resulting in the underlying cause were listed.

At the time of the Veteran's death, service connection was in effect for PTSD (rated as 50 percent disabling), shrapnel wounds of the right calf, muscle group XI (rated as 20 percent disabling), bilateral hearing loss (rated as 20 percent disabling), cold injury residuals of the right lower extremity (rated as 20 percent disabling), bilateral tinnitus (rated as 10 percent disabling), and appendectomy scar (rated as noncompensable); TDIU had been in effect since April 17, 2002.  

During the appellant's Board hearing and in various written statements, the appellant contended, in essence, that the Veteran's PTSD and right lower extremity disability led to heart problems and contributed to his overall disability picture and eventual death.  During her May 2011 Board hearing, she indicated that she did not believe that service or service-connected disability contributed or led to his prostate cancer.  

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that, notwithstanding the appellant's assertions, service connection for the cause of the Veteran's death is not warranted.

The Veteran's service treatment records are completely negative for any findings or diagnoses related to respiratory failure or to prostate cancer.  These records reflect that he was treated for shell fragment wounds of the right lower extremity, pneumonia, appendicitis, and combat fatigue during his active duty service.  A January 1946 service examination prior to discharge showed that the cardiovascular system, lungs and genito-urinary system were all clinically evaluated as normal.  

Following service, private treatment records dated in the 1960s mainly discuss treatment for the Veteran's shrapnel wounds of the right lower extremity.  
VA outpatient treatment records dated from September 1974 to March 1979 discuss complaints and treatment of low back pain and earache, and do not reference any of the Veteran's service-connected disabilities or disabilities listed on the death certificate.

Continued VA outpatient treatment records dated from 2002 to the Veteran's death in 2004 document treatment for many disabilities including skin cancer, hypertension, deep vein thrombosis, prostate cancer, and a variety of orthopedic complaints.  It was noted that the Veteran underwent bypass surgery in 2002.  These records do not discuss any relationship between any of these disabilities, to specifically include prostate cancer, and service.

An April 2003 report from St. Luke's Episcopal Hospital reflects that the Veteran presented with a history of coronary artery disease, peripheral vascular disease and prostate cancer.  The Veteran reported that he injured his leg in World War II and had chronic swelling; however, this was his first documented deep vein thrombosis.  He was admitted for left lower extremity swelling.  With respect to past medical history, it was indicated that the Veteran was first diagnosed with prostate cancer in 1990, and recurred again in 1995.  He had been on chemotherapy and was taking Lupron at the time.  

Records from St. Luke's Hospital dated from 2004 reflect that he was admitted in October 2004 for congestive heart failure associated with a known history of coronary artery disease.  He was hospitalized after sudden onset of severe dysphagia and dysarthria.  An impression of new-onset dysarthria, dysphagia, and mild left hemiparesis was noted.  A right cerebral infarct was suspected.      

November 2004 records from St. Luke's include chest x-rays suggestive of congestive heart failure.  A chest x-ray report dated the day prior to the Veteran's death also includes an impression of congestive heart failure.

Various written statements from the Veteran's friends noted their personal observations of the Veteran's health-related and emotional difficulties since his return from World Word II.  They expressed their belief that these difficulties contributed to his heart trouble and subsequent death.

In September 2011, a VA physician reviewed the Veteran's claims file to proffer an opinion on the cause of the Veteran's death.  He opined that the Veteran's death was less likely than not incurred in or caused by in-service injury, event, or illness.  He noted that the death certificate stated that the Veteran died of respiratory failure due to prostate cancer.  He indicated that, after review of the record, he was unable to provide a medically sound explanation of how the Veteran's service connected PTSD, scars, cold injury residuals, impaired hearing, tinnitus, and muscle injury caused or contributed to prostate cancer or respiratory arrest.  He also could not provide a medically sound explanation of how PTSD and a leg injury contributed to development of a heart disability.  In addition, the examiner also noted that a heart disability was not listed on the death certificate.  

None of the above-cited medical evidence shows that prostate cancer, respiratory failure or related disability manifested in service, nor does the medical evidence support a finding of a medical relationship between the Veteran's military service or service-connected disabilities and the prostate cancer and acute respiratory failure that led to his death.  Further, in the only pertinent medical opinion of record, the September 2011 VA physician opined, following a thorough review of all pertinent evidence of record, that it was not possible to correlate the Veteran's death to service or service-connected disability, to particularly include his PTSD or residual shell fragment wounds of the right calf.  Thus, the only competent opinion of record does not support the claim, and neither the appellant nor her representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the appellant's claim.

As indicated, in addition to the medical and other objective evidence, the Board has considered the assertions advanced by the appellant in connection with the claim, as well as those of the Veteran's friends.  She has not alleged that the Veteran suffered from continuous respiratory/prostate cancer symptoms since service until his death.  To the extent that these assertions are being offered to establish that there existed a relationship between the Veteran's death and either service or a service-connected disability, such evidence must fail.  Medical matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the appellant nor the Veteran's friends are competent to persuasively establish the required elements of the claim on the basis of lay assertions, alone.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  The lay assertions in this regard simply have no probative value.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


